Citation Nr: 0003065	
Decision Date: 02/08/00    Archive Date: 02/15/00

DOCKET NO.  95-03 237	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service-connection for a 
back disorder.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. D. Parker, Counsel


INTRODUCTION

The veteran served on active duty from January 1951 to 
October 1952.

This appeal arose from a rating decision in June 1993 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.

In November 1996, the Board remanded this case to the RO for 
the purpose of requesting VA treatment records and affording 
the veteran a VA compensation examination and medical 
opinion.  That development has been completed to the extent 
possible and the case returned to the Board for appellate 
consideration.  


FINDINGS OF FACT

1.  In an unappealed July 1987 rating decision the RO denied 
entitlement to service-connection for a low back disorder.  

2.  Evidence added to the record since the July 1987 RO 
rating decision is of sufficient significance that it must be 
considered in order to fairly decide the merits of the 
veteran's claim for service connection for a back disorder. 

3.  There is no competent medical evidence of record of a 
nexus between the veteran's current back disorder and his 
military service, including a back injury in service in 1951. 


CONCLUSIONS OF LAW

1.  The July 1987 decision of the RO, denying the veteran's 
claim of entitlement to service-connection for a back 
disorder, is final.  38 U.S.C.A. § 7105(c) (West 1991); 38 
C.F.R. § 3.156 (1999).

2.  Evidence received since the July 1987 rating decision 
pertinent to the issue of service connection for a back 
condition is new and material, and the veteran's claim for 
service connection for a back condition is reopened.  38 
U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. §§ 3.156, 
20.302, 20.1103 (1999). 

3.  The veteran's claim of entitlement to service connection 
for a back condition is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
See 38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303(a) 
(1999).  For the showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  See 38 C.F.R. § 3.303(b) 
(1999).  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required 
to support the claim.  Id.  Service connection may also be 
granted for any disease diagnosed after discharge when all of 
the evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d) (1999).   

The United States Court of Appeals for Veterans Claims 
(Court) has indicated that, alternatively, a claim may be 
well grounded based on application of the rule for chronicity 
and continuity of symptomatology, set forth in 38 C.F.R. 
§ 3.303(b).  The Court held that the chronicity provision 
applies where there is evidence, regardless of its date, 
which shows that a veteran had a chronic condition either in 
service or during an applicable presumption period and that 
the veteran still has such a condition.  See Savage v. Gober, 
10 Vet. App. 488 (1997).  That evidence must be medical, 
unless it relates to a condition that the Court has indicated 
may be attested to by lay observation.  Id.  If the 
chronicity provision does not apply, a claim may still be 
well grounded on the basis of 38 C.F.R. § 3.303(b) "if the 
condition is observed during service or any applicable 
presumption period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology."  Id at 498.  

A search for records at the National Personnel Records Center 
revealed that the veteran's records were destroyed by a fire 
in 1973 and were unavailable, except for the service 
separation examination report.  The Board is aware of its 
heightened duty to explain its reasons and bases.  See Moore 
v. Derwinski, 1 Vet. App. 401, 406 (1991).  In this regard, 
the Board notes the veteran's references on appeal to 
treatment received in the post-service period.  The Board 
remanded this case to the RO to attempt to obtain treatment 
records which possibly existed at VA Medical Centers in 
Detroit and Iron Mountain, from 1952 forward, which resulted 
in hospital reports from the VA medical centers.  The Board 
is unaware of any additional evidence that is available which 
can be obtained in connection with the veteran's claim

In this case, the veteran contends that in service in 
November 1951 he injured his back as the result of a fall 
from a pole during training at pole lineman school, and that 
he experienced chronic back pain since then.  In a September 
1999 VA Form 646, the veteran's representative argues that 
there is medical nexus opinion evidence in this case 
sufficient to reopen and grant the veteran's claim for 
service connection.  He contends that a 1984 medical 
examination report from Marquette General Hospital 
"acknowledged the veteran's claimed back injury in the 
service."  

Generally, a final decision issued by an RO may not 
thereafter be reopened and allowed, and a claim based on the 
same factual basis may not be considered.  See 38 U.S.C.A. 
§ 7105(c) (West 1991).  The exception to this rule is 
38 U.S.C.A. § 5108 (West 1991), which states, in part, that 
"[i]f new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim."  See Thompson v. Derwinski, 1 Vet. App. 251, 253 
(1991).

38 C.F.R. § 3.156(a) (1999) provides that "new and material 
evidence" means evidence not previously submitted to agency 
decisionmakers which bears "directly and substantially" 
upon the specific matter under consideration.  Such evidence 
must be neither cumulative nor redundant and, by itself or in 
connection with evidence previously assembled, such evidence 
must be "so significant that it must be considered in order 
to fairly decide the merits of the claim."  See generally 
Hodge v. West, 155 F. 3d 1356 (Fed. Cir.1998).

In this case, as there is a prior unappealed rating decision, 
the claim may not be reopened and allowed unless new and 
material evidence is presented.  See 38 U.S.C.A. § 7105; 
38 C.F.R. § 3.156(a).  In July 1987, the RO denied service 
connection for a back condition (spinal fusion of the lumbar 
area with osteoarthritis).  The veteran was duly notified of 
the decision and of his appellate rights in July 1987 and 
failed to enter a notice of disagreement within one year of 
such notice.  Therefore, the July 1987 rating decision 
denying entitlement to service connection for a back 
condition became final.  See 38 U.S.C.A. § 7105(b), (c); 
38 C.F.R. §§ 20.302, 20.1103. 

The evidence which was of record at the time of the July 1987 
RO rating decision consisted of partial service medical 
records, which contain no evidence of a back injury in 
service.  The service separation examination in October 1952 
reflects that the veteran reported that he did not have, and 
had not experienced, arthritis, or bone, joint, or other 
deformity.  Physical examination found the veteran's spine to 
be normal, and noted no significant complaints or findings 
referable to, aggravated by, or brought on by, military 
service.  

On an Application for Compensation or Pension in December 
1965, the veteran wrote that he last worked in October 1963 
as an electrical lineman.  

A private medical letter dated in July 1966 reflects that the 
veteran sustained a back injury while at work in October 
1963, and was treated for this condition. 

A VA Social Survey in September 1966 recorded the veteran's 
report of injury in 1963, when he had to jump from a pole, 
landing on his hands and knees, and of a right hip injury, 
back problems, including surgical removal of two discs and 
part of a third, and continued back pain.  A VA examination 
in August 1966 recorded the veteran's history of a back 
injury in 1963 at work when he had to jump down an embankment 
when rock and debris started rolling toward him.  The veteran 
specifically reported that he did not recall any other back 
injury or back trouble prior to that time.  

In a letter dated in June 1967, the veteran's wife wrote that 
the veteran was injured at work in October 1963, including 
injury to his back.  In July 1967, the veteran reported that 
he received Workmen's Compensation for this job-related 
injury.  In January 1971, he reported that he last worked in 
1963 when he had to quit due to a back injury.  

A private medical letter dated in March 1971 reflects that 
the veteran's initial back injury was in October 1963.   

A July 1971 VA examination report recorded the veteran's 
history of an October 1963 industrial accident at a private 
company, and that the veteran had been disabled since that 
time.  Examination resulted in diagnoses of residuals of 
spinal fusion of the lumbar spine, with osteoarthritis of the 
lumbar spine not found.  

A private physician letter dated in October 1971 reflects 
that the veteran was first seen in 1967, and noted the 
veteran's history of being "originally injured in October 
1963" while privately employed, and that his past medical 
history was non-contributory.  He also noted that a radiating 
low back pain had developed beginning in 1967.  The physician 
noted a spinal fusion and that the veteran had a chronic low 
back syndrome. 

Outpatient treatment records reflect that in September 1976 
the veteran complained of low back pain for the previous 13 
years.  Outpatient treatment records also reflect the 
veteran's complaints of back pain in the early 1980's, with 
report of an injury in service in 1951 when he fell on a 
shovel, and disc surgery in 1964.  

Treatment records from Marquette General Hospital reflect the 
veteran's complaints of back pain in 1970, thought to be 
residuals of disc disease with some residual scar tissue 
involving the nerve roots, which may or may not have a firm 
spinal fusion.  A 1984 discharge summary reflects the 
veteran's history of low back pain since 1964 surgical 
fusion, and that in January 1984 he slipped on some flooring 
in a local store and twisted his back.  In January 1984, the 
veteran reported a history of back pain and disc fusion in 
1963.  On another occasion in January 1984, the veteran's 
reported history included an injury in service in 1952 from a 
fall from a pole during basic training, as well as injuries 
in 1963 and January 1984. 

A VA Medical Certificate dated in January 1985 notes a 
history of chronic back pain with surgery in 1963. A VA 
Medical Certificate dated in December 1996 reflects the 
veteran's complaints of his back bothering him.  The history 
consisted of back surgery in 1963 with subsequent back pain.  
The diagnosis was a history of back pain and history of 
spinal fusion.  

In a Statement in Support of Claim dated in August 1986, the 
veteran reported that he was involved in an accident during 
service when he fell from a pole and injured his back during 
Pole Lineman Class.  He also reported that, in about March 
1953, he had been treated at a VA outpatient treatment center 
twice for his back.  

A lay statement reflects that, on or about November 1, 1951, 
the veteran fell from a pole while training in Pole Lineman 
School in Japan.  Lay statements received in 1987 reflect 
that the veteran mentioned to people an injury he had while 
in service, described as a back injury during a training 
session, and he had experienced a chronic back injury since 
service separation.  A letter from the veteran's 
representative in April 1986 reflects that the veteran 
reported to him an injury in November 1951, treatment, and 
return to duty with no further treatment. 

A private physician's statement dated in June 1987 reflects 
that the veteran had complained about his back since the 
early 1970's, and noted a history of treatment by other 
physicians since the 1950's for a back condition sustained in 
service in Japan in the 1950's.  

In a statement dated in June 1987, the veteran wrote: that he 
injured his back in service in 1951 when he fell from a pole; 
that he was treated at VA Hospital, Detroit, for his back in 
February 1953, he had been a patient at VA, Iron Mountain, 
since 1952; that he hurt his back again in 1963; that at 
service separation he did tell the Army about hurting his 
back; and that his back had bothered him a lot since 1951. 

Based on this evidence, the RO, in the July 1987 rating 
decision, found that there was no evidence of a back 
disability during service, and that the first evidence of 
back injury was after service in 1963.  

The pertinent additional evidence submitted since the July 
1987 rating decision includes the veteran's May 1993 claim to 
reopen a claim of entitlement to service connection for a 
back condition, in which the veteran wrote that he had "been 
treated continually since my separation," and his VA Form 9, 
on which he writes that his back condition has been chronic 
since a fall from a pole in service.   

The veteran submitted various duplicate treatment records 
from the Marquette County General Hospital pertaining to 
treatment for his back condition in 1968. 

At a personal hearing in August 1994, the veteran testified 
in relevant part that: he fell about 20 feet down a pole 
during school in Japan; his pain sometimes went away; the 
next time he reported for treatment in service was in Korea, 
and he did not go back to sick call after that; he reported 
his back injury at the time of service separation, but he 
wanted to get out of service so he told them there was 
nothing wrong with him; he started seeing a doctor "not too 
much longer after I got out" of service; he did carpentry 
work when he first got out of service, then worked at auto 
plants; he hurt his back and went to a hospital by Willow 
Run, not too far from Detroit, in Dearborn, in 1952 or 1953; 
and testified regarding subsequent treatment by various 
doctors and medical facilities. 

VA outpatient treatment records reflect continued complaints 
of chronic low back pain in 1996. 

At a VA compensation examination in March 1998, the veteran 
reported a history of falling down a pole 20 to 25 feet high 
in service in November 1951 when he was training to be a 
lineman, and landing on his back, and that returned to work 
within a week with restrictions not to climb poles again, and 
that he had another fall in 1963 which resulted in surgery 
for prolapsed intravertebral disc, and that pain had 
continued essentially since then.  The veteran was noted to 
have degenerative disc disease of L2-L3 and retrolisthesis.  
The examiner indicated that the veteran's present signs and 
symptoms could be explained by the second incident in 1963, 
and that it was unreasonable to think that the veteran's 
present condition occurred or was connected to his first 
accident in 1951.  As the basis for his opinion, the examiner 
noted that, between 1951 and 1963 the veteran participated in 
the Korean War and he was honorably discharged, which was 
evidence that the veteran did not have significant back 
problems during this period.  X-ray examination resulted in 
the impressions of: post surgical fusion changes within the 
posterior elements at L4-L5 and L5-S1, no evidence of lumbar 
spine disc herniation or central canal stenosis, and L2-L3 
mild disc bulge and posterior vertebral body osteophytosis.  

Other evidence of record reflects that in September 1952 the 
veteran was awarded the Award of the Commendation Ribbon with 
Metal Pendant for service in Korea from December 1951 to 
August 1952.  

On copies of various documents, including a Supplemental 
Statement of the Case, the veteran hand wrote comments which 
included that he made a lot of visits to the Iron Mountain VA 
Medical Center from 1952, and he had a sore back while in 
Korea.  In a November 1998 letter, the veteran wrote that he 
was in a lot of pain at the examination in 1965, and fell 
from a pole in service.  

A VA report of special spinal examination in January 1999 
reflects that, after a review of the claims file, it was the 
reviewing physician's opinion that the veteran's pain was 
related to his L2-L3 retrolisthesis and the associated 
degenerative disc disease at that level.  Accepting that the 
veteran appeared to have an injury in service in 1951, and 
noting an injury in 1963, the VA physician concluded that it 
was "impossible to tell . . . whether or not his condition 
originated from a 1951 injury in service or the 1963 injury 
after service at that date." 

The Board finds that this evidence added to the record since 
the July 1987 rating decision, which is new, is sufficiently 
significant that it must be considered in order to fairly 
decide the merits of the claim.  See 38 C.F.R. § 3.156(a).  
The new evidence includes additional evidence of in-service 
injury and relevant medical etiology opinions.  Accordingly, 
the veteran's claim for service connection for a back 
condition is reopened.  See 38 C.F.R. § 3.104(a); Hodge, 
supra.

The Court has set forth a three-part analysis to be applied 
when a claim to reopen is presented.  See Elkins v. West, 12 
Vet. App. 209 (1999) (en banc); Winters v. West, 12 Vet. App. 
203 (1999) (en banc).  Under the Elkins test, the first step 
is to determine whether the veteran has presented new and 
material evidence under 38 C.F.R. § 3.156(a) to reopen the 
prior claim.  If so, then the second step, whereby 
immediately upon reopening the claim the Secretary must 
determine whether, based upon all the evidence of record in 
support of the claim, presuming its credibility, see Justus 
v. Principi, 3 Vet. App. 510 (1992), the claim as reopened 
(and as distinguished from the original claim) is well 
grounded pursuant to 38 U.S.C.A. § 5107(a).  If the claim is 
not well grounded, the "adjudication process must come to a 
screeching halt despite reopening because a claim that is not 
well grounded cannot be allowed."  Winters v. West, 12 Vet. 
App. at 206.  If the claim is well grounded, then VA must 
ensure that the duty to assist has been fulfilled before 
proceeding to the third step, a merits adjudication.  Id.

In order for a claim to be well grounded, there must be 
competent evidence of current disability (established by 
medical diagnosis); of incurrence or aggravation of a disease 
or injury in service (established by lay or medical 
evidence); and of a nexus between the in-service injury or 
disease and the current disability (established by medical 
evidence).  See generally Epps v. Gober, 126 F.3d 1464 (Fed. 
Cir. 1997), cert. denied sub nom. Epps v. West, 118 S.Ct. 
2348 (1998); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table).  Medical 
evidence is required to prove the existence of a current 
disability and to fulfill the nexus requirement.  Lay or 
medical evidence, as appropriate, may be used to substantiate 
service incurrence.  See Layno v. Brown, 6 Vet. App. 465, 469 
(1994); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

While new and material evidence has been presented to reopen 
the veteran's claim for service connection for a back 
condition, the evidence of record does not demonstrate that 
the claim for service connection for a back condition is well 
grounded.  Even assuming the credibility of the veteran's 
reporting of a back injury in service in about November 1951 
(for the purpose of determining whether he has presented a 
well-grounded claim), this only constitutes some evidence on 
the element of in-service injury.  However, in order to 
present a well-grounded claim, there must also be competent 
medical evidence of record of a nexus between the in-service 
back injury and the veteran's currently diagnosed back 
disorders.  The only medical etiology opinions of record 
relate some of the veteran's current back symptomatology to 
his 1963 post-service injury (March 1998 VA examination) or 
indicate that it is impossible to tell whether the current 
back disorder originated in service in 1951 or after service 
in 1963. 

While the veteran's lay assertions, and other lay evidence of 
record, are sufficient to establish (for well-groundedness 
purposes) the occurrence of an in-service injury, his lay 
assertions to the effect that his currently diagnosed back 
disorder is related to an injury in service in November 1951 
do not constitute the required medical evidence of a nexus 
because, while a lay person is competent to describe 
symptoms, he is not competent to offer evidence which 
requires medical knowledge, such as a determination of 
etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992); see also Stadin v. Brown, 8 Vet. App. 280, 284 
(1995); Grottveit, 5 Vet. App. at 93 (if the only evidence on 
a medical issue is the testimony of a lay person, the 
claimant does not meet the burden imposed by 38 U.S.C. 
section 5107(a) and does not have a well-grounded claim).  

With regard to the veteran's representative's contention that 
a 1984 medical examination at Marquette General Hospital 
"acknowledged the veteran's claimed back injury in the 
service," acknowledgment of an in-service injury only goes 
to the element of demonstrating in-service injury, an element 
the veteran's statements and lay evidence has already 
established (for well-grounded purposes).  With regard to the 
representative's contention that the 1984 medical examination 
demonstrates the required medical nexus, and with regard to 
the veteran's general contention that, because his history of 
injury in service was recorded by medical personnel, this 
constituted a medical opinion of nexus of the current back 
disorder to service, the Court has held that evidence which 
is simply information recorded by a medical examiner, 
unenhanced by any additional medical comment by that 
examiner, does not constitute competent medical evidence.  
See LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  The 
history presented by the veteran at the January 1984 medical 
examination at Marquette General Hospital included on one 
report an injury in service in 1952 from a fall from a pole 
during basic training.  On other reports also presented 
during the same month and same hospitalization, the veteran 
reported an injury in 1963 (at one point with no mention of 
an injury in 1951 or 1952), a history of low back pain since 
a 1964 surgical fusion, and, more recently, slipping on some 
flooring in a local store in January 1984 and twisting his 
back.  The examiner in 1984 diagnosed recurrent or chronic 
low back pain, with acute exacerbation, muscle strain, and 
some spasm, but did not enter a medical nexus opinion 
relating the current back disorder to the reported injury in 
service in 1952. 

For these reasons, the Board must find the veteran's claim 
for service connection for a back condition to be not well 
grounded.  See 38 U.S.C.A. § 5107(a).  As such, no further 
action, including a REMAND for further development, is 
required.  See Winters at 206. 

As the veteran has not presented a well-grounded claim for 
service connection for a back disorder, the duty to assist 
the veteran, to include an additional VA compensation 
examination, does not arise.  See Epps; see also Morton v. 
West, 
12 Vet. App. 477 (1999) (per curiam) (absent the submission 
of a well-grounded claim, the Secretary cannot undertake to 
assist a veteran in the development of his or her claim). 


ORDER

New and material evidence has been submitted to reopen the 
veteran's claim for service connection for a back disorder. 

Evidence of a well-grounded claim not having been submitted, 
service connection for a back disorder is denied.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals



 

